UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-5103



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARWIN CHARLES BECKSTEAD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. W. Craig Broadwater,
District Judge. (CR-04-36)


Submitted:   March 20, 2006                 Decided:   April 26, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Zelda E. Wesley, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Darwin Beckstead was convicted by a jury of harboring a

fugitive, 18 U.S.C. § 1071 (2000), and sentenced to 41 months

imprisonment.          He     appeals,   claiming   that     the   evidence   was

insufficient to support his conviction and that his sentence was

imposed in violation of his Sixth Amendment rights under United

States v. Booker, 543 U.S. 220 (2005).                 For the reasons that

follow, we affirm.

            Conviction under § 1071 requires that the Government

prove beyond a reasonable doubt that: (1) a federal warrant has

been   issued    for    the    fugitive’s    arrest,   (2)   the   harborer   had

knowledge that a warrant had been issued for the fugitive’s arrest,

(3) the defendant actually harbored or concealed the fugitive, and

(4) the defendant intended to prevent the fugitive’s discovery or

arrest.     See United States v. Silva, 745 F.2d 840, 848 (4th Cir.

1984).    Here, the evidence, viewed in the light most favorable to

the Government, see United States v. Burgos, 94 F.3d 849, 854 (4th

Cir. 1996) (en banc), established the following.                   On March 18,

2004, a federal arrest warrant was issued for Kenny Buzzo as a

result    of    Buzzo’s       pretrial    release   violations.       Based    on

information that Buzzo was in the company of Beckstead, U.S.

Marshals twice came to Beckstead’s trailer in Morgantown, West

Virginia.      At the time, Beckstead was working as a taxicab driver

and, according to one witness, Buzzo had been seen in Beckstead’s


                                         - 2 -
cab. Beckstead denied any knowledge of Buzzo’s whereabouts.                 A

deputy Marshal advised Beckstead of the haboring statute and

potential penalties he faced if he were to render any assistance to

Buzzo.

          Buzzo was ultimately apprehended when he arrived at a

doctor’s appointment on April 8, 2004.          Beckstead was sitting in

his cab in the parking lot outside the doctor’s office and admitted

that he had driven Buzzo to the appointment.         According to Buzzo’s

companion, who was seated in the cab with Beckstead, the plan was

for Beckstead to drive Buzzo to the post office to pick up his

workman’s compensation check, then to his doctor’s appointment, and

finally to Big Bear Lake in Preston County, West Virginia.              Buzzo

was to pay Beckstead an undisclosed amount of money for his

assistance.     We   find    this    evidence     sufficient    to    support

Beckstead’s conviction.

          Beckstead also claims that his sentence violates his

Sixth Amendment rights under United States v. Booker.           Beckstead’s

base offense level of 19 was determined by subtracting six levels

from the base offense level assigned to Buzzo in his federal drug

prosecution,   pursuant     to   U.S.   Sentencing       Guidelines   Manual

§ 2X3.1(a)(1) (2003).       With a criminal history category of II,

Beckstead’s    sentencing    range,     without    the    enhancement     for

obstruction of justice, USSG § 3C1.1, would have been 33 to 41

months imprisonment.      With the additional two-level enhancement,


                                    - 3 -
Beckstead’s sentencing range was 41 to 51 months.            To constitute

Sixth Amendment error after Booker, the sentence imposed must have

exceeded what could have been imposed without the challenged

enhancement.    United States v. Evans, 416 F.3d 298, 300 (4th Cir.

2005).   Because Beckstead’s 41-month sentence did not exceed the

maximum sentence authorized by the jury’s verdict, we find no Sixth

Amendment error.       See Evans, 416 F.3d at 300-01.

           We therefore affirm Beckstead’s conviction and sentence.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 4 -